DETAILED ACTION
	In Reply filing on 9/26/2022, Claims 1-6, 8, and 24-27 are pending. Claims 1, 5, 24, and 25 are amended. Claims 1-6, 8, and 24-27 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b,) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Reply filed 9/26/2022, claim 25 is amended to become definite and the rejection is now withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable by US Pub. No. 20160129640 (“Yamazaki”), in view of US Pub. No. 20100195122 (“Kritchman”), further in view of US Pub. No. 20170006190 (“Perville”).
	Regarding claim 1, Yamazaki teaches a building apparatus that builds an object in three-dimensional ([0002], “a three-dimensional object formation apparatus”), the building apparatus comprising: 
A material ejector that ejects a material used for building the object ([0076], “The six ink cartridges 48 are provided… for forming the three-dimensional object”); 
and a controller that controls an operation of the material ejector ([0084], “a control program for controlling each unit of the three-dimensional object formation apparatus 1 so as to execute various processes such as the formation process”); 
Wherein the material ejector ejects at least a material for coloring used for coloring the object in a case of building the object that is colored ([0076], “The six ink cartridges 48 are provided to correspond to a total of six types of ink including five colored formation inks for forming the three-dimensional object”), in the case of building the object that is colored, the material ejector forms at least a colored region (Fig. 12A, L1) that is a layer region along a surface shape of the object to be built (Fig. 12, S-XY) and is colored with the material for coloring ([0158], “the chromatic layer L1 is a layer which is formed using the formation ink including at least chromatic ink and is a layer for expressing the color of the three-dimensional object”); 
And the controller causes the material ejector to form the colored region so that the colored region in a normal direction of the object that is a direction perpendicular to a surface of the object has a constant thickness set in advance ([0165], “the formation data generation unit 93 first determines an area of the model of the three-dimensional object Obj represented by the model data Dat having the thickness ΔL1 from the outer surface of the three-dimensional object Obj to the inside of the three-dimensional object Obj, as the chromatic layer L1” Fig. 12A, Yamazaki teaches a color region in a direction perpendicular to the surface of the object Obj having a predetermined constant thickness ΔL1).
Yamazaki does not teach building the object colored to include a character or a pattern drawn with the material for coloring having a different color from a surrounding color on a surface of the object.
Kritchman teaches building the object colored to include a character or a pattern drawn with the material for coloring having a different color from a surrounding color on a surface of the object ([0013], “a white barrier outline may be formed adjacent to the colored outline of the layer using white building material and the building material used for the bulk of the 3D object may be transparent, white or colored, as desired. The white outline may be used as a white background to the apparent colored surface to ensure perception of bright colors and a large color gamut.”).
Yamazaki and Kritchman are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller of building apparatus in Yamazaki to incorporate building the object colored to include a character or a pattern having a different color from a surrounding color as taught by Kritchman, in order to ensure perception of bright colors and a large color gamut (Kritchman, [0013]).
Yamazaki does not teach in a case of building the object colored to include the character or the pattern, at each position in the normal direction in the colored region, the material ejector is configured to form the colored region so that the character or the pattern expands into an interior of the colored region in the normal direction.
Perville teaches a printing system for coloring a 3D object ([0002]), wherein in a case of building the object colored to include the character or the pattern ([0009], “a locally varying color for representing a color image on the surface”), at each position in the normal direction in the colored region, the material ejector is configured to form the colored region so that the character or the pattern expands into an interior of the colored region in the normal direction (Fig. 3B, the colored region 8 has color 15 that forms the character or pattern expands into the interior of the colored region 8 in the normal direction).
Yamazaki and Perville are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the ejector in Yamazaki to incorporate forming the colored character or pattern expands into an interior of the colored region in the normal direction as taught by Perville, in order to prevent local thickening (Perville, [0005]).
Regarding claim 2, Yamazaki teaches when building the object that is colored, the building apparatus builds the object including at least an inside region constituting an inside (Fig. 12A, “L2”) and the colored region surrounding an outer side of the inside region (Fig. 12A, L1 is a colored region surrounding L2), the material ejector includes: 
A head for inside building as an ejection head that ejects a material for forming the inside region ([0010], “a head unit which discharges a plurality of types of liquid including a first liquid including… a second liquid which reflects visible light at a rate equal to or greater than a predetermined rate”; [0012], “As the second liquid, a typical white ink can be used”; [0159], “The white layer L2 is a layer formed using the white ink”); 
And a head for coloring as an ejection head that ejects the material for coloring ([0010], “a head unit which discharges a plurality of types of liquid including a first liquid including chromatic color material components”; [0158], “the chromatic layer L1 is a layer which is formed using the formation ink”);
And the controller causes at least the head for coloring to eject the material for coloring to cause the material ejector to form the colored region ([0024], “controlling the head unit so that the three-dimensional object which includes a first layer formed of a plurality of dots including the dots formed with the first liquid”).
Regarding claim 3, Yamazaki teaches the head for inside building and the head for coloring are ink-jet heads that eject ink by inkjet, and the material for forming the inside region and the material for coloring are each a UV curable ink that is cured by being irradiated with ultraviolet rays ([0045], “an ink jet type three-dimensional object formation apparatus which discharges a curable ink (an example of “liquid”) such as resin ink containing a resin emulsion or ultraviolet curable ink to form a three-dimensional object Obj”).
Regarding claim 24, Yamazaki teaches a building apparatus for building an object, the building apparatus comprising: 
A design data generator that generates a design data of the object including a color region ([0048], “a host computer 9 which executes a data generation process of generating formation body data FD which determines a shape and a color of each of the plural formation bodies LY configuring the three-dimensional object Obj which is formed by the three-dimensional object formation apparatus 1”) having a constant thickness in a normal direction of a surface, from the surface of the object to an inside of the object ([0165], “the formation data generation unit 93 first determines an area of the model of the three-dimensional object Obj represented by the model data Dat having the thickness ΔL1 from the outer surface of the three-dimensional object Obj to the inside of the three-dimensional object Obj, as the chromatic layer L1” Fig. 12A, Yamazaki teaches a color region in a direction perpendicular to the surface of the object Obj having a predetermined constant thickness ΔL1); 
And a building processor that ejects and deposits a building material based on the design data to generate the object ([0076], “The six ink cartridges 48 are provided… for forming the three-dimensional object”), wherein a thickness in the normal direction of the color region is twice or more a resolution pitch ([0136], “one unit structure is provided with respect to one voxel Vx. That is, in the embodiment, the dots are formed in one voxel Vx with any one of three patterns of one large dot, a combination of one medium dot and one small dot, and a combination of three small dots”).
Yamazaki does not teach building the object colored to include a character or a pattern drawn with the material for coloring having a different color from a surrounding color on a surface of the object.
Kritchman teaches building the object colored to include a character or a pattern drawn with the material for coloring having a different color from a surrounding color on a surface of the object ([0013], “a white barrier outline may be formed adjacent to the colored outline of the layer using white building material and the building material used for the bulk of the 3D object may be transparent, white or colored, as desired. The white outline may be used as a white background to the apparent colored surface to ensure perception of bright colors and a large color gamut.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller of building apparatus in Yamazaki to incorporate building the object colored to include a character or a pattern having a different color from a surrounding color as taught by Kritchman, in order to ensure perception of bright colors and a large color gamut (Kritchman, [0013]).
Yamazaki does not teach in a case of building the object colored to include the character or the pattern, at each position in the normal direction in the colored region, the material ejector is configured to form the colored region so that the character or the pattern expands into an interior of the colored region in the normal direction.
Perville teaches a printing system for coloring a 3D object ([0002]), wherein in a case of building the object colored to include the character or the pattern ([0009], “a locally varying color for representing a color image on the surface”), at each position in the normal direction in the colored region, the material ejector is configured to form the colored region so that the character or the pattern expands into an interior of the colored region in the normal direction (Fig. 3B, the colored region 8 has color 15 that forms the character or pattern expands into the interior of the colored region 8 in the normal direction).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the ejector in Yamazaki to incorporate forming the colored character or pattern expands into an interior of the colored region in the normal direction as taught by Perville, in order to prevent local thickening (Perville, [0005]).

Regarding claim 25, Yamazaki teaches the design data generator generates the design data including a light-reflective region having a constant thickness that is arranged inside the object and reflects a light transmitted through the color region ([0159], “The white layer L2 is a layer formed using the white ink and is a layer for preventing the color on the inner portion of the three-dimensional object Obj with respect to the chromatic layer L1 from being visualized from the outside of the three-dimensional object Obj through the chromatic layer L1.”; [0161], “a thickness ΔL1 of the chromatic layer L1 and a thickness ΔL2 of the white layer L2 satisfy a relationship of ‘ΔL1<ΔL2’”).
Regarding claim 27, Yamazaki teaches the building processor ejects a building material in which a ratio between a dimension in a deposition direction and a dimension in a surface scanning direction of a voxel landing on a surface to be deposited is equal to or larger than 1:2 ([0061], “the voxel Vx is a cuboid or a cube having a predetermined size and is a cuboid or a cube having the predetermined thickness ΔZ and a predetermined volume”; [0136], “one unit structure is provided with respect to one voxel Vx. That is, in the embodiment, the dots are formed in one voxel Vx with any one of three patterns of one large dot, a combination of one medium dot and one small dot, and a combination of three small dots” Yamazaki teaches the voxel Vx has a predetermined thickness ΔZ and a combination of a plurality of dots. It would be obvious to one of ordinary skill in the art to optimize the ratio between the width of a plurality of dots and ΔZ so that the ratio is equal to or greater than 1:2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160129640 (“Yamazaki”) in view of US Pub. No. 20100195122 (“Kritchman”) and US Pub. No. 20170006190 (“Perville”), further in view of US Pub. No. 20170274586 (“Hakkaku et al.”).
Regarding claim 4, Yamazaki does not teach the building apparatus builds the object by overlapping the material used for building in a deposition direction set in advance.
Kritchman teaches a building apparatus ([0001], “a deposition device, such as an inkjet print head in successive layers based on cross sections of the object”), wherein the building apparatus builds the object by overlapping the material used for building in a deposition direction set in advance ([0018], “Halftoning permits one to print using less than full saturation of the primary or basic colors (CMY). Using this process, small dots of each primary color may be printed in a pattern that may be small enough that the human eye may only perceive a single color. For example, in order to create the color green, one may create a halftone mix of cyan and yellow.”).
Yamazaki and Kritchman are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller of building apparatus in Yamazaki to incorporate overlapping deposition material as taught by Kritchman, in order to increase the range of colors (Kritchman, [0018]).
Both Yamazaki and Kritchman do not teach a thickness of the colored region in the normal direction to be deviated from the constant thickness in a vicinity of a region in which a lower surface intersects with a side surface.
Hakkaku et al. teaches a building apparatus for building a 3D objection, wherein the object includes at least a lower surface as a surface on a lower side in the deposition direction (See annotated Fig. 1B, “Lower surface”) and a side surface intersecting with the lower surface (See annotated Fig. 1B, “Side surface”); 
And a controller permits a thickness of the colored region in the normal direction to be deviated from the constant thickness in a vicinity of a region in which the lower surface intersects with the side surface ([0117], “The colored layer 3 may have a thickness ranging from 5 μm to 20 μm. The thickness of the colored layer 3 is equal to the width of the part 53 of the colored layer included in the layer 5a from the outer-peripheral side toward the center thereof”; See annotated Fig. 1B, Side surface has a smaller thickness compared to that of the intersection portion), and causes a material ejector to form a colored region so that the colored region along the lower surface is continuous to the colored region along the side surface ([0095], “parts 53 of the colored layer in the respective layers 5a are substantially continuous along the outermost surface of the three-dimensional object 5, forming the colored layer 3”).

    PNG
    media_image1.png
    425
    631
    media_image1.png
    Greyscale

Yamazaki, Kritchman, and Hakkaku et al. are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller of building apparatus in Yamazaki and Kritchman to incorporate a thickness of the colored region in the normal direction to be deviated from the constant thickness in a vicinity of a region in which a lower surface intersects with a side surface as taught by Hakkaku et al., in order to a continuous colored region along the side surface of the object (Hakkaku et al., [0095]).
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160129640 (“Yamazaki”) in view of US Pub. No. 20100195122 (“Kritchman”) and US Pub. No. 20170006190 (“Perville”), further in view of US Pub. No. 20140309764 (“Socha-Leialoha et al.”).
Regarding claim 5, Yamazaki does not teach a width of each part of the character or the pattern in a direction parallel with the surface of the object becomes constant at each position in the normal direction in the colored region.
Socha-Leialoha et al. teaches a controller (104) for controlling a 3D object fabrication process (Abstract) using , wherein the controller causes the material ejector to form a colored region ([0028], “the chamber 110 enables melting, mixing, and extruding of one or more filaments, including color filaments”) so that a width of each part of the character or the pattern in a direction parallel with the surface of the object becomes constant at each position in the normal direction in the colored region (Fig. 7, [0054], “The example cross-section represents a three-dimensional volume along an x-z plane with a fixed or variable width (e.g., along a y-axis). According to one example implementation, the example cross-section, such as a cross-section 702, is partitioned into layers 704 1 . . . N that correspond to a material deposition finishing pass along the x and z-dimensions.” Socha-Leialoha et al. teaches a layering technique wherein the width in the normal direction of the cross section can be fixed or varied. One of ordinary skill in the art would find it obvious to have constant width along z-axis).
Yamazaki and Socha-Leialoha et al. are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller of building apparatus in Yamazaki to incorporate a width of each part of the character or the pattern is constant along the normal direction in the colored region as taught by Socha-Leialoha et al., because modifying extrusion material width and/or height can produce texture on the curved surface geometry (Socha-Leialoha et al., [0034]).
Regarding claim 6, Yamazaki does not teach building the object colored to include a character or a pattern drawn with the material for coloring having a different color from a surrounding color on a surface of the object.
Kritchman teaches building the object colored to include a character or a pattern drawn with the material for coloring having a different color from a surrounding color on a surface of the object ([0013], “a white barrier outline may be formed adjacent to the colored outline of the layer using white building material and the building material used for the bulk of the 3D object may be transparent, white or colored, as desired. The white outline may be used as a white background to the apparent colored surface to ensure perception of bright colors and a large color gamut.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller of building apparatus in Yamazaki to incorporate building the object colored to include a character or a pattern having a different color from a surrounding color as taught by Kritchman, in order to ensure perception of bright colors and a large color gamut (Kritchman, [0013]).
Yamazaki and Kritchman do not teach regarding a width of each part of the character or the pattern in a direction parallel with the surface of the object, the width on an outermost side of the object is larger than the width on an innermost side of the object, or the width on an outermost side of the object is smaller than the width on an innermost side of the object. 
Socha-Leialoha et al. teaches the controller causes the material ejector to form the colored region so that, regarding a width of each part of the character or the pattern in a direction parallel with the surface of the object, the width on an outermost side of the object is larger than the width on an innermost side of the object, or the width on an outermost side of the object is smaller than the width on an innermost side of the object (Fig. 7, [0054], “The example cross-section represents a three-dimensional volume along an x-z plane with a fixed or variable width (e.g., along a y-axis). According to one example implementation, the example cross-section, such as a cross-section 702, is partitioned into layers 704 1 . . . N that correspond to a material deposition finishing pass along the x and z-dimensions.” Socha-Leialoha et al. teaches a layering technique wherein the width in the normal direction of the cross section can be increased from the outermost side of the object towards the innermost side of the object, and vice versa).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller of building apparatus in Yamazaki and Kritchman to incorporate a width of each part of the character or the pattern is increasing or decreasing along the normal direction in the colored region as taught by Socha-Leialoha et al., because modifying extrusion material width and/or height can produce texture on the curved surface geometry (Socha-Leialoha et al., [0034]).
Claim 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160129640 (“Yamazaki”) in view of US Pub. No. 20100195122 (“Kritchman”) and US Pub. No. 20170006190 (“Perville”), as applied in claim 1, further in view of US Pub. No. 20170274586 (“Hakkaku et al.”).
Regarding claim 8, Yamazaki does not teach the controller causes the material ejector to form the colored region so that a difference between a thickness of the colored region in the normal direction of the object and a reference thickness set in advance falls within a permissible range set in advance.
Hakkaku et al. teaches a difference between a thickness of the colored region in the normal direction of the object and a reference thickness set in advance falls within a permissible range set in advance ([0016], “The ink layer, being pressed by the pressing mechanism, may become flat and uniform in thickness”; [0117], “The colored layer 3 may have a thickness ranging from 5 μm to 20 μm. The thickness of the colored layer 3 is equal to the width of the part 53 of the colored layer included in the layer 5a from the outer-peripheral side toward the center thereof”; Hakkaku et al. teaches the ink layers have uniform thickness, which is equal to the width of the colored region 53. One of ordinary skill in the art would find it obvious to optimize the difference between the width of colored region 53 and a reference width to be within a predetermined range, so that the width of the colored region is uniform).
Regarding claim 26, Yamazaki does not teach an isolation region having a constant thickness along the color region between the color region of the object and the light-reflective region.
Hakkaku et al. teaches generating the design data including an isolation region (Fig. 1B, “the first transparent layer 2 or part 52”) having a constant thickness along the color region between the color region of the object and the light-reflective region ([0016], “The ink layer, being pressed by the pressing mechanism, may become flat and uniform in thickness.”; [0108], “The first transparent layer 2 may have a thickness ranging from 5 μm to 20 μm. The thickness of the first transparent layer 2 is equal to the width of the part 52 of the first transparent layer included in the layer 5a from the outer-peripheral side toward the center thereof.” Hakkaku et al. teaches the width of part 52 is equal to the thickness of the first transparent layer 2, which has uniform thickness).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the data generator in Yamazaki to incorporate an isolation region having a constant thickness as taught by Hakkaku et al., in order to prevent mixing of the color ink and the ink for the light reflective layer (Hakkaku et al., [0107]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744